Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previous rejections under 35 U.S.C. 112(b) from the office action of 07/19/2021 are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially concurrently" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially concurrently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of this examination it is considered that “substantially concurrently” means continuous.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vehmas et al. (US 5306324) referred to as Vehmas herein after and further in view of Sklyarevich et al. (US 20030037570) referred to as Sklyarevich herein after and Nanno (US 20070010403) referred to as Nanno herein after.
	Regarding claims 1-2, and 11-12, Vehmas discloses a conventional tunnel furnace for bending glass sheets (Fig. 1) wherein a glass sheet is placed on a ring mould (3), pre-heated in pre-heating station (6) until the glass has reached a sufficiently high temperature to commence its gravitational bending (Col 2; lines 8-39).  Vehmas discloses preheating up to approximately 500 degrees Celsius.  Vehmas further discloses increasing the temperature to a temperature for bending the glass sheet (Col 2; lines24-38), thus overlapping the range of 600-1000 degrees Farenheight). 
Vehmas further discloses the glass temperature is monitored by detecting the temperature of the glass by means of a pyrometer or optical apomecometer device while heating during bending (Col 2; lines 30-58) thus it is inherent that one of ordinary skill in the art would because the temperature is monitored throughout a bending process as the temperature is changed and the temperature is detected more than once.
 Vehmas does not disclose the heating means, or controller required by claim 1.  
Sklyarevich discloses a method of shaping glass sheet comprising preheating a glass sheet wherein a conventional tunnel shaping furnace may be modified by localized microwave heating to ensure high-speed heating that is effective and less expensive [0011]. Sklyarevich discloses using the 
Sklyarevich  gives an example of a Gyrotron (37) that can operate at a frequency of 82.9 GHz and a max output power of up to 90kW [0090] Sklyarevich also provides the necessary frequency calculation [0097] and exemplary heating up to 640 degrees Celsius [0100] at 85.7GHz and 40kW, thus overlapping the presently claimed ranges.  
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
	Both Vehmas and Sklyarevich   discloses overlapping heating ranges with present claim 1.

Sklyarevich discloses such localized microwave heating via a gyrotron, or multiple gyrotrons [0082], and that the microwave power is adjusted and measured, based on all other parameters monitored by a control panel at least [0091] states:
The control panel has a special electronics device that can change the microwave power as the glass temperature rises. Optionally, these changes can be controlled by a computer 45 and the computer can be programmed to effect these changes in different ways

thus it would be obvious to one of ordinary skill in the art that in order to control localized heating of a glass sheet via all other parameters with a controller wherein the temperature is the desired result of localized heating some type of temperature sensor is required such that the microwave power may be adjusted according to the temperature change.



USE OF A KNOWN TECHNIQUE TO IMPROVE SIMILAR METHOD OR PRODUCT IN THE SAME WAY
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" Vehmas bending method described above is the base device, Sklyarevich heating method for said bending method is the improvement
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention; described above by Sklyarevich
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; specifically stated in at least [0011] of Sklyarevich
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 described above, particularly Sklyarevich discloses localized heating, monitoring the localized heating and adjusting the heating device to achieve the temperature desired, which one skilled in the art is the temperature profile and that a computer can be programmed to effect these changes in different ways. [0091] Sklyarevich
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.


KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

	
Regarding the limitation of claim 1 requiring, 
selectively heating the glass sheet with the beam of the device controlled by a computer-implemented process to match the obtained temperature profile with the reference temperature distribution during the bending of the glass sheet, wherein the reference temperature distribution defines a plurality of temperatures of a plurality of portions of the glass sheet at the plurality of time points during the bending of the glass sheet, wherein a first temperature of the at least a portion of the glass sheet at a first time in the reference temperature distribution during the bending of the glass sheet is different than a second temperature of the at least a portion of the glass sheet at a second time in the reference temperature distribution during the bending of the glass sheet and repeating

as stated above: 

Sklyarevich discloses localized heating, monitoring the localized heating and adjusting the heating device to achieve the temperature desired, which one skilled in the art is the temperature profile and that a computer can be programmed to effect these changes in different ways [0091]

And the combination of Vehmas and Sklyarevich make obvious locally adjusting the temperature during bending of the glass sheet.  
The combined teachings of Vehmas and Sklyarevich do not specifically disclose the limitation of the computer program/algorithm/ computer-implemented process.
Nanno discloses a general programmed control system for measuring the temperature of a glass substrate at a plurality of points, thus localized [0021] and controlling the applied heat to achieve a first target temperature and continuing the monitoring and adjusting to an adjusted target temperature [0030]-[0033], so that the physical state of the target object processed can be controlled [0019]. Nanno specifically states the control method controls a physical state of processing is based on detected information at a plurality of measuring points [0009] (thus a reference temperature distribution) at least software of Nanno to continuously monitor and adjust the temperature distribution of the glass sheet at a plurality of points as required by Vehmas who discloses the glass temperature is monitored by detecting the temperature of the glass by means of a pyrometer or optical apomecometer device while heating during bending (Col 2; lines 30-58) thus it is inherent that one of ordinary skill in the art would because the temperature is monitored throughout a bending process as the temperature is changed and the temperature is detected more than once.
 Sklyarevich continuously throughout the bending process, or particularly bending step- thus meeting all limitations of present claim 1.
Regarding claim 2, Sklyarevich discloses such localized microwave heating via a gyrotron, or multiple gyrotrons [0082].
Regarding claim 11, claim 11 does not require a cutting step.  The overall bending method described by Vehmas above uses a glass sheet which is considered cut (at least Fig 1) and Sklyarevich also shows a glass sheet which is considered cut (at least Fig 1-5).

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vehmas et al. (US 5306324) referred to as Vehmas herein after and further in view of Sklyarevich et al. (US 20030037570) referred to as Sklyarevich herein after and Nanno (US 20070010403) referred to as Nanno herein after Sklyarevich et al. (US 20060185395 A1) referred to as Sklyarevich ‘395 herein after.
Specifically regarding claims 4-10, [0030], [0047], [0083] indicates controlled direct local temperature, achieved by localized heating, achieves the direct local shaping site.  Claim 1 of Sklyarevich at least one selected are of the glass sheet from any initial temperature to any required temperature in a selected time whereby a sufficient temperature distribution to allow shaping of the glass sheet is obtained in a selected area one of ordinary skill would recognize the shape profile would determine the heating distribution and vice versa however Vehmas, Sklyarevich, and Nanno do not specifically state this.
In analogous art of bending glass sheets Sklyarevich ‘395 using microwave energy Sklyarevich ‘395 states the heating profile, or microwave distribution may be determined over desired areas of the glass sheet based on the desired shaping profile.  It would be obvious to one of ordinary skill in the art to modify a standard tunnel furnace for bending glass sheets known in the art with controlled localized microwave heating, as made obvious above, using the desired shaping profile as indicated by Sklyarevich ‘395.
USE OF A KNOWN TECHNIQUE TO IMPROVE SIMILAR METHOD OR PRODUCT IN THE SAME WAY
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" Vehmas bending method described above is the base device, Sklyarevich localized heating method for said bending method with controlling based on any parameter with a programming method of Nanno, and localized heating based on the desired shape profile as taught by Sklyarevich ‘395 is the improvement.
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention; described above by Sklyarevich ‘395
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; specifically stated in at least [0028] of claim 1 of Sklyarevich ‘395
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 described above, particularly Sklyarevich ‘395 discloses localized heating based on the desired shape profile.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.


"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

One of ordinary skill in the art at the time of the invention would recognize that in order to continuously locally heat as necessary (as made obvious above) to achieve the desired shaping profile the method would need to continuously determine the shaping profile.
Regarding claims 7-9, Vehmas discloses pyrometer or optical apomecometer thus laser light sensors.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

Although Vehmas states the pyrometer or optical apomecometer in singular form it would be obvious to one of ordinary skill in the art to provide multiple pyrometer or optical apomecometers 
since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have additionally been motivated to duplicate temperature sensors for the purpose of determining specific a local temperatures of the glass sheet as taught by Sklyarevich and discussed above. 


Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are moot or not persuasive. Applicant argues Timans which is no longer relied in view of the present amendments.
Sklyarevich and Sklyarevich ‘392 clearly establish it would be obvious to use localized microwave heating as discussed above.  Sklyarevich discloses using any measured parameters and implementing a computer program.  Nanno discloses a computer program for measuring localized temperature and controlling heating and Sklyarevich ‘392 specifically discloses the controlling of heating based on the shape profile which would necessarily occur in the opposite in a continuous control as established by Sklyarevich and Nanno.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741